DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/454,290, filed 06/27/2019, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. It is noted that Applicant has currently indicated the instant application as a CON based on the ADS filed 09/02/2021.
Specifically, the instantly claimed subject matter appears to be directed to non-elected claims 61-70 of 16/454,290 based on the restriction requirement set forth in the Non-Final Office Action mailed 10/03/2019. 
Prioritized Examination (Track 1)
Acknowledgement is made of this application’s status under Track I, see request granted 09/02/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 has been considered by the examiner except where lined through.
Specifically, PC 2011159287 is not a recognized document. It appears to be WO 2011159287 which is the copy of the document provided in an IDS of the parent application 16/454,290. The correct country code for these documents is “WO” not PC or PCT. The WO 2011159287 document has been listed on the accompanying PTO-892 along with a copy of the 
Claim Objections
Claims 102-106 are objected to because of the following informalities:
With regard to claims 102 and 103, ‘a penetration value’ appears to be referring back to the penetration value detailed in claim 99 however the antecedent basis of ‘a penetration value’ in claims 102 and 103 is not limited to the penetration value specified/determined in claim 99. In the interest of the clarity of the record, it is suggested that the claims be amended to: “wherein the penetration value is at least 85 wt%” or similar language.
With regard to claims 102-106, there are various instances of ‘the asphalt’s surface’, ‘an asphalt’, ‘the asphalt’, etc. While not rising to the level of indefiniteness, it is respectfully suggested that amendments be made to synchronize the terminology being used. The asphalt appears to be the asphalt component and/or asphalt phase not the final asphalt paving/pavement surface. Claims 107 and 108 utilize ‘pavement surface’ which is preferable. Additional suitable language includes ‘compacted asphalt mix’ from Paragraph 0043 of the US PGPUB but other language will be considered.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 99-102, 105, and 108-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the range of “at least 80 wt%” in claim 99 lacks sufficient written description (MPEP 2163.03 V. “Original Claim Not Sufficiently Described”). While Paragraphs 0046-0049 and Figure 1 (from US PGPUB 2022/0002548) describe three sample emulsions subject to Applicant’s penetration tests, the three emulsions achieve values from 93.2 to 95.2. There is no other disclosure that provides basis to determine that Applicant was in possession of asphalt emulsions exhibiting penetration values of ‘at least 80 wt%’.
Additionally, the range of ‘at least 80%’ in claim 105 lacks sufficient written description (MPEP 2163.03 V. “Original Claim Not Sufficiently Described”). While Table 2 shows the change in measured NCAT permeability values (see far right column of table 2), the % change in the permeability is 85 at the lowest. There is no other disclosure that provides basis to determine that Applicant was in possession of asphalt emulsions exhibiting changes in permeability of at least 80%.
In the interest of the clarity of the record and compact prosecution, it is noted that claims 103 and 106 are not subject to the written description rejection above because the person of ordinary skill would understand Applicant to be in possession of the claimed ranges in view of Paragraphs 0046-0049, Figure 1, and Table 2. Notably, claim 103 is directed to Applicant’s test method for penetration (see Paragraph 0048 of US PGPUB) while claim 106 is directed to the value determined by an NCAT permeability standard.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 99-116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 99, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 99 recites the broad recitation “about 25 to about 50 wt.% of an asphalt”, and the claim also recites “wherein the asphalt comprises about 30 to about 45 wt.% of the emulsion” which is the narrower statement of the range/limitation. Notably, the preamble of claim 99 is “[a]n emulsion”. As such, it is contradictory to require that the emulsion contains both ‘about 25 to about 50 wt% of an asphalt’ and ‘the asphalt comprises about 30 to about 45 wt% of the emulsion’.
In the interest of compact prosecution and the clarity of the record, claim 99 has been interpreted such that the emulsion comprises about 25 to about 50 wt.% of an asphalt.
With regard to claims 105 and 106, reference is made to performance values (i.e. percentage of emulsion that penetrates into below-surface voids of the asphalt) determined by testing ‘according to NCAT permeability standards’ (claim 105) and ‘according to NCAT permeability standard’ (claim 106). The metes and bounds of these individual claims, and dependents thereof, are indefinite because it is unclear which standard(s) are utilized. Industrial 
With regard to claim 107, ‘the pavement surface’ lacks sufficient antecedent basis.
With regard to claims 107 and 108, reference is made to performance values (i.e. surface texture change) determined by testing ‘according to ASTM E965’. The metes and bounds of these individual claims, and dependents thereof, are indefinite because it is not apparent which version of ASTM E965 is referenced.
With regard to claim 110, the emulsion is required to comprise at least one of a tall oil based carboxylate or an alkyl amine. The metes and bounds of this claim are indefinite because it is unclear if ‘tall oil based’ is modifying both carboxylate and alkyl amine or only carboxylate. The claim has been interpreted such that ‘tall oil based’ only modifies the carboxylate. As such, any surfactant containing an alkyl amine is taken to meet the claim.
With regard to claim 111, ‘the void filling asphalt emulsifier’ lacks sufficient antecedent basis and has been interpreted as ‘the at least one emulsifier’ from claim 99.
With regard to claim 112, the metes and bounds of the claim are indefinite because it is unclear what constitutes a ‘mixed stream surfactant’. The phrase is not accorded a definition and would not be understood by a person of ordinary skill in the art. Looking to the specification, Applicant describes at Paragraph 0029 of the US PGPUB that examples of mixed stream surfactants include ethoxysulfates, sulfates, sulfonates and carboxylates. As this is only an exemplary list, it is recommended that Applicant include this combination in the claims. In the interest of advancing prosecution, the mixed stream surfactant has been interpreted to be satisfied by any one or more of ethoxysulfates, sulfates, sulfonates and carboxylates.
With regard to claim 114, in the last line of the claim, it is unclear if “a betaines” should be “a betain” or “betains” or “betaine”. The claim has been interpreted to require “a betaine”.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 101 and 111 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, the emulsion already requires at least one emulsifier in claim 99. Claims 101 and 111 depend directly from claim 99. The person of ordinary skill in the art would understand that emulsifier and surfactant are used synonymously. Applicant’s own specification at Paragraph 0021 uses the terms interchangeably (see “…using the same emulsifier/surfactant…”). Therefore, claims 101 and 111 do not further limit claim 99 because they do not specify a further limitation. The claims have been interpreted such that a single emulsifier is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 99-109, 111, 113, and 115 under 35 U.S.C. 102(a)(1) as being anticipated by Koleas (U.S. 5,180,428).
Regarding claim 99, Koleas teaches a liquid modifier for topical application to in-situ aged asphalt pavement (Abstract) wherein the liquid modifier is an emulsion (Abstract) including 35.2 wt% asphalt, 1.0% emulsifier, and water (Col. 3 lines 53-59).
With regard to the language requiring the emulsion to exhibit a penetration value of at least 80 wt.% within 5 minutes when passing the emulsion through a #500 mesh sieve at 50°C, it is noted that this is functional and conditional language.
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
In view that the composition of the prior art is the same as that claimed, it is presumed that Koleas’ emulsion would perform in the same manner when subject to the same conditions as claimed.
	It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 100, Koleas teaches the emulsion as applied to claim 99 above and “35.2 wt%” asphalt (Col. 3 line 55) meets the broadest reasonable interpretation of ‘about 38 wt%’. Notably, there is no definition or discussion of what Applicant considers ‘about’ to encompass. As such, the person of ordinary skill in the art would understand 35.2 to meet ‘about 38’ in view that there is a difference of 2.8 wt% (38-35.2).
Regarding claims 101 and 111, Koleas teaches the emulsion as applied to claim 99 above and includes 1.0% emulsifier which meets the claimed ‘surfactant’ in view that emulsifier and surfactant would be understood by persons of ordinary skill as interchangeable within the art. Please note the 112d rejection at Page 7 of this action.
Regarding claims 102 and 103, Koleas teaches the emulsion as applied to claim 99 above.
With regard to the language requiring the emulsion to exhibit a penetration value of at least 85 wt.% (claim 102) and about 90 to about 99.9 wt% (claim 103), it is noted that this is functional language.
It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
In view that the composition of the prior art is the same as that claimed, it is presumed that Koleas’ emulsion would perform in the same manner as claimed such that the emulsion exhibits a penetration value of at least 85 wt.% (claim 102) and about 90 to about 99.9 wt% (claim 103).
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 104, Koleas teaches the emulsion as applied to claim 99 above and further teaches that the emulsion is a flowable liquid and readily flows into and penetrates small cracks in the pavement and also to penetrate into the original asphalt pavement (Claim 1 lines 62-68 and Col. 2 lines 32-35 “substantial penetration into aged asphalt surfaces”; meeting claimed “at least a portion of the emulsion is capable of penetrating into below-surface voids of an asphalt after application to the asphalt’s surface”).
Regarding claims 105 and 106, Koleas teaches the emulsion as applied to claim 104 above but fails to quantify how much of the emulsion is capable of penetrating into the below-surface voids when tested according to NCAT permeability standards.
However, it has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
In view that the composition of the prior art is the same as that claimed, it is presumed that Koleas’ emulsion would be capable such that at least 80% of the emulsion would penetrate into the below-surface voids of the asphalt when tested according to NCAT permeability standards absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 107 and 108, Koleas teaches the emulsion as applied to claim 105 above but fails to quantify the amount of surface texture change when measured according to ASTM E965 after application of the emulsion to the surface.
However, it has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
In view that the composition of the prior art is the same as that claimed, it is presumed that Koleas’ emulsion would be capable such that the pavement surface would exhibit a surface texture change of less than 20% (claim 107) and/or less than 10% (claim 108) when measured according to ASTM E965 absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 109, Koleas teaches the emulsion as applied to claim 108 above and teaches that water is the carrier for the other components (Col. 2 lines 66-67) which the person of ordinary skill would understand as an ‘oil-in-water’ emulsion.
Regarding claim 113, Koleas teaches the emulsion as applied to claim 113 above and further teaches that the emulsifier/surfactant is NP507 which is 70% 50 mol ethoxylated nonyl phenol (Col. 3 lines 28-30) which is an ethoxylated alcohol.
Regarding claim 115, Koleas teaches the emulsion as applied to claim 113 above and the emulsifier is included in an amount of 1.0 wt% (Col. 3 line 58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 110, 112, 114, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Koleas as applied to claims 108 and 111 above, and further in view of Crews et al. (U.S. 7,833,338).
Regarding claim 110, Koleas teaches the emulsion as applied to claim 108 but fails to teach that the emulsion comprises at least one of a tall oil based carboxylate or an alkyl amine.

Specifically, Crews teaches in Example 1 that the primary emulsifier is based on alkyl polyamines (Col. 22 lines 46-51). Example 1 does not use tall oil based polyamines but instead tallow based amines. Additionally, Crews teaches a modified tall oil condensate of polyethylene polyamine in Example 8.
It would be obvious to the person of ordinary skill before the effective filing date of the claimed invention to select Crews’ tall oil condensate of polyethylene polyamine for the asphalt emulsion of Koleas so as to achieve improved stability and rheology of the emulsion as taught by Crews and increased flowability to fill aged asphalt surfaces as taught by Koleas.
Regarding claims 112 and 114, Koleas teaches the emulsion as applied to claim 111 but fails to teach that the surfactant comprises at least one of a polymeric surfactant or a mixed stream surfactant or a surfactant as claimed in claim 114.
Crews teaches a method for producing bitumen compositions (Title) where a bitumen emulsion contains bitumen, water, emulsifier, or a combination of emulsifiers (Col. 5 lines 10-12; see also Col. 5 lines 1-3 stating that bitumen is also known as asphalt) and at Col. 5 lines 10-12 that a “combination of emulsifiers” may be used that have structural attributes that impart low interfacial viscosity, low Marangoni effect, and high interfacial bitumen solubility at a 
	Specifically, Crews teaches at least one of a mixed stream surfactant (fatty alcohol sulphate; Col. 10 line 8). It is noted that Paragraph 0023 of Applicant’s specification describes mixed stream surfactants as “(ethoxysulfates, sulfates, sulfonates, and carboxylates)” (emphasis respectfully added for clarity).
It would be obvious to the person of ordinary skill before the effective filing date of the claimed invention to select Crews mixed stream surfactant for the asphalt emulsion of Koleas so as to achieve improved stability and rheology of the emulsion as taught by Crews and increased flowability to fill aged asphalt surfaces as taught by Koleas.
Regarding claim 116, Koleas and Crews teach the emulsion as applied to claim 114 above and Koleas further teaches that the emulsifier is included in an amount of 1.0 wt% (Col. 3 line 58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738